In re: Walter Sheridan applying for writs of certiorari, prohibition, and mandamus.
ORDER
The application for writs of certiorari, prohibition, and mandamus was timely filed with the clerk of this court on July 27, 1967, at 7:00 p. m.
The stay order granted by the district judge will expire at 12:00 noon on Friday, July 28, 1967.
The exact ruling of the district judge has not yet been prepared and submitted to us for review.
Under the circumstances, and in view of the showing made in the application, this court is unable to pass upon same before 12:00 noon on this date:—
For these reasons, it is ordered that all proceedings involved in this application be, and they are hearby, ordered stayed until the further orders of this court. The district judge and the district attorney are hereby ordered to file in this court returns to the application of relator on or before August 8, 1967.